 In the Matter of SEIBERLING LATEx PRODUCTSandUNITED Ru zWORKERS OF AMERICA, LOCAL 16, C. I. O.Case No. R-5927. Decided September 13, 1943Mr. Francis Seiberling,of Akron, Ohio, for the Company.Mr. H. R. Lloyd,of Akron, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Rubber Workers of America,Local 16, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Seiberling Latex Products Company, Barberton, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Claude H.Eads, Trial Examiner. Said hearing was held at Akron, Ohio, onAugust 27,1943.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing counsel for the Company moved todismiss the petition.The Trial Examiner reserved ruling. The mo-tion is hereby denied.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSeiberling Latex Products Company is an Ohio corporation withits principal place of business at Barberton, Ohio, where it is engagedin the manufacture of miscellaneous molded, extruded, and spongerubber articles.The Company uses approximately 50,000 pounds ofraw materials monthly, about 60 percent of which is shipped to it frompoints outside the State of Ohio.The Company produces finished52 N. L. R. B., No. 93.562 0SEIBERLINGLATEX PRODUCTS563products valued at about $120,000 monthly, approximately 50 per-cent of which is shipped to points outside the State of Ohio.TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.U. TIIE ORGANIZATIONINVOLVEDUnited Rubber Workers of America, Local 16,is a labor organiza-tion affiliatedwith the Congress of Industrial Organizations,admittingto membershipemployees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONDuring July 1943 the Union requested the Company to recognize itas the exclusive collective bargaining representative of the Company'sclerical employees.The Company refused this request.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to be ap-propriate. 'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all office employees of the Company, exclud-ing private-confidential secretaries and supervisory employees, con-stitute an appropriate unit.The Company contends that office em-ployees should not be permitted to constitute a collective bargainingunit because such employees perform confidential functions.TheCompany further contends that to permit the office employees to alignthemselves with the Union would inevitably result in the dissemina-tion of confidential information.It points out in this connection thatthe Union at the present time represents the Company's productionand maintenance employees.The record discloses that, with the exception of the private-con-fidential secretaries, none of the employees sought by the Union possessconfidential information concerning labor relations.The office work-ers are clearly employees within the meaning of the Act and we see noreason to deprive them of the right to self-organization and collectivebargaining as guaranteed to employees in the Act.'While office em-iThe Field Examiner reportedthat the Union presented10 membership applicationcards bearingapparentlygenuine signatures of persons whose names appear onthe Com-pany's pay roll of May18, 1943.Thereare approximately 16 employees in the appro-priate unit.2 SeeMatter of Yellow Truck & Coach Manufacturing Company, General Motors Truck& Coach.Division,36 N. L. R. B. 876;Matter of New England Shipbuilding Corporation,51 N L RB. 1101.549875-44-vol. 52--37 564DECISIONSOF NATIONALLABOR RELATIONS BOARDployees are excluded from the production and maintenance unit pro-vided ' for in the contract between the Company and the Union, thecontract clearly does not preclude the Union from seeking to repre-sent office employees in a separate unit.We find, accordingly, thatoffice employes of the Company may constitute a separate appropriatebargaining unit.We find that all office employees of the Company, excluding private-confidential secretaries and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES'We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the lin%itations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it isherebyDIREarED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Seiberling LatexProducts Company, Barberton, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by UnitedRubber Workers of America, Local 16, affiliated with the Congressof Industrial Organizations,for the purposes of collective bargaining.